Cite as 2017 Ark. App. 566

                  ARKANSAS COURT OF APPEALS
                                          DIVISION II
                                         No.CR-17-45


CRAIG ALLEN PLEDGER                                Opinion Delivered: November 1, 2017
                                 APPELLANT
                                                   APPEAL FROM THE FRANKLIN
V.                                                 COUNTY CIRCUIT COURT,
                                                   NORTHERN DISTRICT
STATE OF ARKANSAS                                  [NO. 24OCR-16-16]
                                   APPELLEE
                                                   HONORABLE WILLIAM M.
                                                   PEARSON, JUDGE

                                                   AFFIRMED

                             RITA W. GRUBER, Chief Judge

        A jury found appellant, Craig Allen Pledger, guilty of commercial burglary, breaking

 or entering, and theft of property. His sole point on appeal is that the circuit court abused

 its discretion in denying his motion in limine and ruling that the State could impeach him

 with his prior felony conviction for failing to register as a sex offender. We hold that

 appellant’s argument is not preserved for appellate review, and therefore we affirm his

 conviction.

        At the close of the State’s case, appellant’s counsel made a motion in limine to

 prohibit the State from introducing a prior conviction for failing to register as a sex offender.

 The State argued that the conviction was admissible as a crime of “dishonesty or false

 statement” under Arkansas Rule of Evidence 609(a)(2) for the purpose of impeaching

 appellant’s credibility. The court found that the conviction went “to credibility” and was
                                 Cite as 2017 Ark. App. 566

admissible for impeachment purposes under Rule 609, and it denied appellant’s motion. 1

Appellant did not take the stand, and therefore the evidence was not admitted to impeach

him.

       On appeal, appellant contends that the trial court erred in finding that failing to

register as a sex offender constitutes a conviction regarding “dishonesty or false statement”

pursuant to Rule 609(a)(2). He contends that he did not testify at trial because of the court’s

erroneous ruling. We do not address appellant’s argument because the point on appeal is

not preserved. Our supreme court has held that in order to raise and preserve for review a

claim of improper impeachment with a prior conviction, a defendant must testify. Harris v.

State, 322 Ark. 167, 171–72, 907 S.W.2d 729, 731–32 (1995); Smith v. State, 300 Ark. 330,

336–37, 778 S.W.3d 947, 950 (1989); see also Vance v. State, 2011 Ark. App. 231. That

precedent controls our decision in this case. Consequently, we affirm appellant’s conviction.

       Affirmed.

       HIXSON AND MURPHY, JJ., agree.

       Lisa-Marie Norris, for appellant.

       Leslie Rutledge, Att’y Gen., by: Vada Berger, Ass’t Att’y Gen., for appellee.




       1
        Although the State’s argument for allowing the conviction was pursuant to Rule
609(a)(2), we cannot tell from the court’s oral ruling whether it found the conviction to be
admissible under 609(a)(1), (a)(2), or both.

                                              2